Citation Nr: 1647228	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity neuropathy, claimed as secondary to service-connected bilateral total knee arthroplasty (TKA) with history of chondromatosis.

2.  Entitlement to service connection for bilateral rotator cuff tear, claimed as secondary to service-connected bilateral TKA.

3.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to service-connected bilateral TKA.

4.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to service-connected bilateral TKA.

5.  Entitlement to service connection for Achilles tendonitis, claimed as secondary to service-connected TKA.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
		

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June to July 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Board denied the issues of an extension of a temporary total rating based on treatment of right knee degenerative joint disease status post TKA, an overall combined rating higher than 70 percent, and an initial rating higher than 10 percent for lumbar spine DDD prior to September 13, 2010, and higher than 30 percent thereafter.  

The RO granted an initial rating of 20 percent for right lower extremity radiculopathy and remanded the issues of service connection for bilateral upper extremity neuropathy, bilateral rotator cuff tear, cervical spine DDD, bilateral hip DJD, and Achilles tendonitis as secondary to the bilateral TKA for further medical examination and medical opinion.  

Pursuant to the Board's remand directives, adequate examination was performed in October 2014.  Upon review, the Board finds that there was compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In December 2015, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issues on appeal.  In April 2016, a medical opinion from a VA orthopedic specialist was obtained, and a copy of the medical opinion was provided to the Veteran.  38 C.F.R. § 20.901 (2016).


FINDINGS OF FACT

1.  The bilateral upper extremity neuropathy, bilateral rotator cuff tear, cervical spine disorder, and bilateral hip disorder were neither caused nor aggravated by service-connected bilateral TKA, including the altered gait resulting therefrom.

2.  The Achilles tendonitis was aggravated by service-connected bilateral TKA.


CONCLUSIONS OF LAW

1.  Bilateral upper extremity neuropathy was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Bilateral rotator cuff tear was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  A cervical spine disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  A bilateral hip disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, Achilles tendonitis was is due to a service-connected bilateral TKA disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Veteran contends that the service-connected left and right knee TKAs have affected all components of his kinetic chain, and the current bilateral Achilles tendonitis, bilateral upper extremity neuropathy, bilateral rotator cuff ear, cervical spine disorder, and bilateral hip degenerative joint disease (DJD) are either caused or worsened beyond the normal progression (i.e., aggravated) by an altered gait resulting from the service-connected right and/or left knee TKAs.  This is his sole contention and he has advanced no other theory of entitlement for service connection.

The evidence of record does not otherwise indicate that any of the claimed disorders, which were first manifested many years after service separation, are causally or etiologically related to service; therefore, the Board need not address whether service connection is warranted on a direct basis or on a presumptive basis as a chronic disease for any of the claimed disabilities.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.  

After review of all the lay and medical evidence of record, the evidence is in equipoise on the question of whether Achilles tendonitis was aggravated by the service-connected bilateral TKA.  Of note, an April 2016 VA reviewer opined that there was a 50 percent probability that the Veteran's right Achilles tendonitis was aggravated by the right TKA.  

When providing rationale for the medical opinion, the April 2016 VA reviewer explained that the cause of Achilles tendonitis was multi-factorial; however, it was possible that a changed gait could irritate or aggravate Achilles tendonitis.  The April 2016 VA reviewer added that an altered gait could potentially aggravate the ipsilateral ankle which is the adjacent joint to the knee but would not significantly affect the opposite ankle.  The April 2016 VA reviewer also attached a medical article from the National Institute of Health in support of the medical opinion. 

Because the April 2016 VA reviewer has medical expertise in orthopedics, had adequate facts and data on which to base the medical opinion, and provided sound rationale for the medical opinion, the medical opinion is of significant probative value.  Therefore, and resolving reasonable doubt in the Veteran's favor, service connection for Achilles tendonitis under 38 C.F.R. § 3.310 as secondary to (i.e., aggravated by) the service-connected bilateral TKAs is warranted. 

With respect to the remaining claims, the weight of the evidence is against finding that the bilateral upper extremity neuropathy, bilateral rotator cuff tears, cervical spine disorder, and bilateral hip DJD were either caused or aggravated by the service-connected bilateral TKAs.  Specifically, the April 2016 VA reviewer opined that there was less than 50 percent likelihood that the service-connected knee disabilities either caused or aggravated bilateral upper extremity neuropathy, bilateral rotator cuff tears, cervical spine disorder, or bilateral hip DJD.  

When providing rationale for the medical opinion, the April 2016 VA reviewer explained that he was not aware of any peer-reviewed orthopedic literature supporting the conclusion that a change in gait due to a TKA can materially affect or cause cervical arthritis, upper extremity neuropathy, or rotator cuff tears.  The April 2016 VA reviewer also noted that he was not aware of any orthopedic literature suggesting that a functional knee arthritis or TKA can cause hip arthritis.  The April 2016 VA reviewer added that, even with significant flexion instability of the knee, it would not materially affect the hip arthritis or kinematics or materially worsened or aggravate hip pain.  

The VA reviewer has medical expertise in orthopedics, had adequate facts and data on which to base the medical opinion, and provided rationale for the medical opinion.  The VA reviewer also noted that he had reviewed documentation provided by the Veteran about the kinetic chain, noted that there was no peer-reviewed orthopedic literature supporting a link between TKA and the cervical spine disorder, upper extremity neuropathy, or rotator cuff tears, noted that there was no orthopedic literature suggesting a link between TKA and hip arthritis, and wrote that a TKA would not materially affect hip arthritis or kinematics.  For these reasons, the Board finds that the April 2016 VA medical opinion is of significant probative value.

In December 2008, a private medical provider wrote that the Veteran continued to experience severe right knee pain causing increased pain in the hips, neck, and shoulders, and noted an impression of polyarthritis aggravated by chronic knee pain; however, the medical opinion is of lesser probative value because no rationale for the medical opinion was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

Similarly, in July 2010, a private medical provider opined that the bilateral hip osteoarthritis was probably related to compensated walking with bilateral knee pain over the years; however, the medical opinion is of lesser probative value than the April 2016 VA medical opinion because no rationale was provided.  See also October 2008 private clinic note (noting an impression of bilateral hip osteoarthritis with probable increasing symptom due to increased stress from the knee problem with no rationale).

Although the Veteran has asserted that the current bilateral upper extremity neuropathy, bilateral rotator cuff, cervical spine disorder, and bilateral hip disorder were caused or permanently worsened beyond the normal progression by the service-connected bilateral TKAs, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to render a competent medical opinion regarding the likelihood of a causal or aggravation relationship between these disabilities and the service-connected TKAs, including the altered gait resulting therefrom.  

The etiologies of neuropathy, rotator cuff tears, and arthritis are complex medical questions that require knowledge of the musculoskeletal system and the impact of an altered gait due to TKAs on various joints of the body and are beyond the scope of knowledge of a lay person.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

In this case, the weight of the competent medical evidence is against a finding of a causal or aggravation relationship between the upper neuropathy, cervical spine, rotator cuff, and hip disorders.  The Veteran's opinion that the current bilateral upper extremity neuropathy, bilateral rotator cuff, cervical spine disorder, and bilateral hip disorder were either caused or aggravated by the service-connected bilateral TKA is of little probative value and is outweighed by the April 2016 VA opinion discussed above.  

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for bilateral upper extremity neuropathy, bilateral rotator cuff, a cervical spine disorder, and bilateral hip DJD; therefore, these appeals are denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veterans Claims Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that he needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claims.  The RO further informed him how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in September 2010 and October 2014.  The Board also obtained a VHA medical expert opinion from a psychiatrist in April 2016.  When rendering the medical opinions, the VA examiners and reviewer considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and thorough examination.  Collectively, the VA examiners and reviewer had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports and medical opinions are adequate, and there is no need for further examination or medical opinion.    

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts were properly and sufficiently developed in this appeal, and no further development is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral upper extremity neuropathy claimed as secondary to the service-connected bilateral TKA is denied.

Service connection for bilateral rotator cuff tear claimed as secondary to the service-connected bilateral TKA is denied.

Service connection for a cervical spine disorder claimed as secondary to the service-connected bilateral TKA is denied.

Service connection for a bilateral hip disability claimed as secondary to the service-connected bilateral TKA is denied.

Service connection for Achilles tendonitis based on secondary aggravation by the service-connected bilateral TKA is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


